The opinion of the court was delivered by
Redfield, Ch. J.
The trustee process was served on the 13th day of December, 1852, and there seems to be no question but the plaintiff must hold the person summoned hable, unless the right is defeated by- the negotiation to the bank, as Chaffee did not perfect his title to the note, by giving notice to the maker before the service of the trustee process, which is expressly required by the statute, to defeat the attachment.
The transaction with the bank seems to have been, in form, all that the statute required, to enable them to defeat the attachment, *276by the trastee process. It may admit of some question, perhaps, how far the title of the bank could be regarded as bona fide, being acquired, after they had heard enough in regard to the service of the trustee process, one would suppose, to enable them, by reasonable inquiry, to learn all the facts, which is regarded ordinarily, as equivalent to full notice. And we do not consider that the bank could defeat the attachment, if then- title accrued after notice of the attachment, or what, in equity, is equivalent, the knowledge of such facts as would put a reasonable man upon inquiry.
But in any view of the case, Chaffee having paid the bank their money, could not protect himself under the title of the bank, but must be regarded as holding, upon his former title merely. The title of the bank could not affect the liability of the trustee after it ceased to exist, by the payment of their claim, by the very person to whom the discount was made. To hold that it could would be a perversion of the purpose of the statute, which seems to have been to protect the interests of banks, to the accomplishment of the virtual defeat of the general objects of the statute, through an abuse of this proviso in favor of banks.
The negotiation to the bank could not affect the liability of the trustee any longer than the interest of the bank existed bona fide. And Chaffee’s paying the money to the bank, could not in any just, sense, be regarded as a purchase of the interest of the bank, but was to all intents an extinguishment of that interest. The case then stood the same as if the note had never been transferred to the bank.
Judgment reversed and judgment that trustee is liable.